IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
I.D. N0. 0411008300 WLW

v. : Kent County
AMBROSE L. SYKES, n
Defendant.
Subrnitted: Septernber 29, 2016
Decided: October 12, 2016
ORDER
Upon Defendant’s Motion for Stay. Granted.
and

Upon Defendant’s Motion t0 Amend Second Motion
for Post-Conviction Relief. Granted.

John Williams, Esquire and Stephen R. Welch, Jr., Esquire of the Department of
Justice, Dover, Delaware; attorneys for the State.

Herbert W. Mondros, Esquire of Margolis Edelstein, Wilrnington, Delaware and

Sarnuel J.B. Angell, Esquire of the Federal Community Defender Offlce,
Philadelphia, Pennsylvania; attorneys for the Defendant.

VVITHAM, R.J.

State v. Ambrose L. Sykes
I.D. No. 0411008300 WLW
October 12, 2016

Before the Court is Defendant Ambrose Sykes’ s motion for stay and his motion

to amend his second motion for postconviction relief.
PROCEDURAL HISTORY

This case has a lengthy procedural history, spanning a capital trial, a direct
appeal,l and a motion for postconviction relief that Was denied by this Court.2 The
denial of the Defendant’s first motion for postconviction relief Was affirmed on
appeal by the Delaware Supreme Court.3 The background of the Defendant’s trial,
conviction, appeal, and postconviction proceedings are documented at length in the
Supreme Court’s most recent opinion on the matter.4 This is the Defendant’s second
motion for postconviction relief.

The Defendant’s motion, Which Was filed on January ll, 2016, asserts eleven
potential grounds for relief. On February l, the President Judge of the Superior Court
issued Administrative Directive 2016-2, temporarily staying all proceedings in Which
the Court Was asked to invalidate Delaware’s capital sentencing scheme until the
Supreme Court answered certified questions on that topic. The next day, the State
moved for summary dismissal of the Defendant’s motion, and the Court notified the
parties that the proceedings Were temporarily Stayed.

After the Delaware Supreme Court answered the Superior Court’s certified

 

l State v. Sykes, 953 A.2d 261 (Del. 2008).

2 State v. Sykes, 2014 WL 619503 (Del. Super. Jan. 21, 2014).

3 State v. Sykes, No. 53, 2014, 2015 WL 417514 (Del. Jan. 30, 2015).
4 See generally id.

State v. Ambrose L. Sykes
I.D. No. 0411008300 WLW
October 12, 2016

questions in Raufv. State5 in August of 2016, this Court provided the parties with
new filing deadlines. On September 1, the Defendant requested a stay until the
Supreme Court decides the retroactivity of Rauf in Powell v. State, No. 310, 2016.
A week later, the Defendant also requested a continuance to file a response to the
State’s motion to dismiss. The Court granted the request for a continuance and
directed the State to respond to the Defendant’s request for a stay.

On September 14, the State answered the stay request. A day later, the Court
informed the parties it was deferring action on the State’s motion for summary
dismissal to consider the Defendant’s stay request, and provided the defense time to
file a reply. On September 29, 2016, the Defendant filed his reply to the State’s
answer. Separately, the Defendant moved to amend his second motion for
postconviction relief to more clearly premise his tenth claim on the retroactive
application of Hurst v. Floriala6 and Rauf

THE PARTIES’ CONTENTIONS

The Defendant requests a stay pending the Supreme Court’s resolution of
Rauf’s retroactivity in Powell v. State, No. 310, 2016. In support of his request, the
Defendant points to the decision of another judge of this Court to stay proceedings
in Norcross v. State and of the Supreme Court to stay appeals in Ortiz v. State, No.
650, 2015; and Stevenson v. State, No. 287, 2014.

The State objects to the Defendant’ s request on the ground that his motion does

 

5 N6. 39, 2016, 2016 wL 4224252 (Del. Aug. 2, 2016).
6136 s. ct. 616 (2016).

State v. Ambrose L. Sykes
I.D. No. 0411008300 WLW
October 12, 2016

not raise the retroactivity of Hurst or Rauf lt seeks to distinguish Norcross on the
ground that in that case the motion for postconviction relief expressly raised the issue
of Hurst’s retroactivity.

In reply, the Defendant argues that Hurst was expressly raised in his second
motion for postconviction relief, although it was pending at the time the motion was
filed. The Defendant further argues that judicial economy is best served by a stay
rather than requiring later refiling of the Rule 61 motion. He points out that yet
another judge of this Court has stayed proceedings pending the outcome of Powell.

In addition to his reply, the Defendant submitted a motion to amend his second
motion for postconviction relief, arguing that the interests of justice require that he
be permitted to expressly assert the retroactivity of Hurst and Rauf

STANDARD OF REVIEW

The Superior Court has broad discretion in its exercise of its “inherent authority
to stay proceedings in control of its docket after balancing the competing interests.”7
In determining whether to exercise its discretion to enter a stay, the Court may
consider factors such as “the private interest of the [parties] . . . , the interests of the
courts, the interests of persons not parties to the . . . litigation, and the public

938

interest. “A stay is appropriate where it is likely to conserve judicial and party

time, resources, and energy.”9

 

7 Fleming & Hall, Ltd. v. Clarendon Nat’l Ins. Co., No. 97C-12-187, 1998 WL 734794, at
*1 (Del. Super. Sept. 24, 1998).

8 1 Am. Jur. 2d Actions § 66 (2016).
9 Id.

State v. Ambrose L. Sykes
I.D. No. 0411008300 WLW
October 12, 2016

This Court freely gives defendants leave to amend their motions for
postconviction relief “when justice so requires.”lo As with civil pleadings, decisions
concerning motions to amend lie within the sound discretion of the trial court.ll A
proposed amendment will be denied if it would be futile-in other words, if its legal
insufficiency is obvious on its face.12

DISCUSSION

The State’s argument in opposition to the Defendant’s motion for a stay on
balance is rejected. The Defendant argued in his initial motion that the outcome of
Hurst, then a pending case, would be relevant to the outcome of his motion. It is
implicit within that argument that the holding of Hurst would have retroactive effect.

Powell will likely determine whether Hurst and Rauf apply retroactively to the
Defendant’s case. Deciding the issue while that appeal is pending thus holds the
potential to waste judicial resources and the time of the parties. The Court finds it
appropriate to follow the same logic that prompted the entry of stays in the other
cases cited by the Defendant, and enter a stay until Powell can be decided.

The Defendant’s motion for leave to amend will likewise be granted. lt is at
least arguable that Rauf may have an retroactive effect. This Court agrees with the

Defendant that justice requires the Court to allow the amendment of the claim to

 

10 Ploofv. State, 75 A.3d 811, 821 (Del. 2013) (interpreting Super. Ct. Crim. R. 61(b)(6)).

ll State v. Sykes, 2013 WL 3834048, at *2 (Del. Super. July 12, 2013) (citing Mullen v.
Alarmguara' of Delmarva, Inc., 625 A.2d 258, 263 (Del. 1993)) (analogizing to Super. Ct. Civ. R.
15(a)).

12 Id.

State v. Ambrose L. Sykes
I.D. No. 0411008300 WLW
October 12, 2016

include potentially controlling case law that has been decided during the pendency
of the Defendant’s second motion for postconviction relief. The Court will entertain
an amended motion for summary dismissal from the State after the stay is lifted.
CONCLUSION
For the foregoing reasons, the Defendant’s motions are GRANTED.
IT IS SO ORDERED.

    

    

  

H i

. . Witham, Jr.
Resident Judge

WLW/dmh

oc: Prothonotary

xc: John Williams, Esquire
Stephen R. Welch, Jr., Esquire
Herbert W. Mondros, Esquire
Samuel J.B. Angell, Esquire